PER CURIAM.
John Shea appeals a judgment for armed trafficking in cocaine, conspiracy to traffic in cocaine, carrying a concealed firearm, possession of cocaine, possession of methamphetamine, and possession of al-prazolam. We affirm the convictions without further comment. On appeal, Mr. Shea has raised issues regarding his sentence for armed trafficking. These issues were not raised at sentencing nor did Mr. Shea’s appellate counsel file a motion pursuant to Florida Rule of Criminal Procedure 3.800(b)(2) to preserve these issues for review. As a result, we conclude that these issues cannot be addressed in this appeal. See Maddox v. State, 760 So.2d 89, 98 (Fla.2000); cf. Harvey v. State, 848 So.2d 1060 (Fla.2003) (refusing to apply Maddox to preclude direct review of “a sentencing error [that] developed that did not exist before the first brief was filed”). We therefore affirm Mr. Shea’s sentence for armed trafficking without prejudice to his right to file an appropriate motion for postconviction relief.
ALTENBERND, C.J., and WHATLEY and CANADY, JJ., Concur.